IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

ISAAC L. ANDERSON, JR.,

             Appellant,

 v.                                                   Case No. 5D17-4083

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed March 23, 2018

3.850 Appeal from the Circuit
Court for Orange County,
Robert J. Egan, Judge.

David J. R. Frakt, of Law Office of David
Frakt, Orlando, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Pamela J. Koller,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

      We affirm the order denying Appellant’s Florida Rule of Criminal Procedure 3.850

motion to “correct sentence.” Appellant has admittedly completed serving what he

contends is an invalid sentence, thus rendering the issue before us moot. See Sneed v.

State, 749 So. 2d 545, 546 (Fla. 4th DCA 2000) (citing Palmer v. State, 182 So. 2d 625,

626 n.2 (Fla. 4th DCA 1966)).

      AFFIRMED.

PALMER, ORFINGER and LAMBERT, JJ., concur.